PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing the date April 26, 1965.
After oral argument and upon consideration of the petition, the cross-petition, the record and briefs, we conclude that there has been no deviation from the essential requirements of law. The petition and cross-petition are therefore denied.
The petition for attorneys’ fees filed by Respondent and Cross-Petitioner J. R. Black is granted in the amount of three hundred and fifty dollars.
THORNAL, C. J., and THOMAS, ROBERTS and ERVIN, JJ., concur.
O’CONNELL, J., dissents with opinion.
CALDWELL, J., and WARREN, Circuit Judge, dissent and agree with O’CON-NELL, J.